 



Exhibit 10.17
AFFILIATED COMPUTER SERVICES, INC.
CLASS A COMMON STOCK
NOTICE OF NONSTATUTORY STOCK OPTION GRANT TO
 
     You have been granted an option to purchase Class A Common Stock of
Affiliated Computer Services, Inc. (the “Company”) as follows:

         
 
  Option Number    
 
       
 
  Date of Grant    
 
       
 
  Number of Shares    
 
       
 
  Option Price Per Share   $
 
       
 
  Term/Expiration Date   10 years from the Date of Grant
 
       
 
  Vesting Schedule   [60% as of the date that is three years after the Date of
Grant, and 20% annually on each anniversary of the Date of Grant thereafter, or
earlier in certain events as expressly provided in the Stock Option Agreement
and 1997 Stock Incentive Plan.]
 
  OR    
 
      [20% annually on each anniversary of the Date of Grant, or earlier in
certain events as expressly provided in the Stock Option Agreement and 1997
Stock Incentive Plan.]
 
       
 
  Exercise Schedule   Options may be exercised on or after the date of vesting
and until the expiration date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 1997 Stock Incentive Plan and the Stock
Option Agreement attached hereto as Exhibit “A” and made a part of this
document.

                 
 
                AFFILIATED COMPUTER SERVICES, INC.       OPTIONEE:    
 
               
BY:
               
 
               
 
  WILLIAM L. DECKELMAN, JR. EXECUTIVE VICE PRESIDENT
& GENERAL COUNSEL            

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
AFFILIATED COMPUTER SERVICES, INC.
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT (this “Agreement”), effective as of the date of
the Notice of Grant (as hereinafter defined) to which it is attached shall,
along with the Plan (as hereafter defined), govern the terms of the Notice of
Grant by and between Affiliated Computer Services, Inc., a Delaware corporation
(the “Company”), and the Optionee identified in the Notice of Grant
(“Optionee”). Capitalized terms not otherwise defined in this Agreement have the
meanings ascribed to such terms in the Plan.
WITNESSETH
     WHEREAS, the Company has adopted the Affiliated Computer Services 1997
Stock Incentive Plan (the “Plan”), which provides for the grant of stock options
to certain selected Non-Employee Directors, Employees and consultants of the
Company or its subsidiaries with respect to shares of the Company’s Class A
Common Stock, par value $.01 per share (“Common Stock”);
     WHEREAS, the stock options provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”); and
     WHEREAS, the Company has selected Optionee to participate in the Plan and
desires to award to Optionee the stock option described in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, as an inducement to Optionee to
continue as a director, employee or consultant of the Company or its
subsidiaries and to promote the success of the business of the Company and its
subsidiaries, the parties hereby agree as follows:
     1. Grant of Option. The Company hereby grants to Optionee, upon the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement, the Plan (which Plan is incorporated herein by reference), and the
Notice of Nonstatutory Stock Option Grant dated as of the date of this Agreement
(the “Notice of Grant”), an option (the “Option”) to acquire a total number of
shares of Common Stock (the “Shares”) as set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant, such grant to be
effective as of the date of grant designated in the Notice of Grant (the “Award
Date”). The Shares of Common Stock subject to the Option shall vest in
accordance with the vesting schedule set forth in the Notice of Grant (the
“Vesting Schedule”) and shall be exercisable in accordance with the exercise
schedule set forth in the Notice of Grant (the “Exercise Schedule”). If
designated an Incentive Stock Option, this Option is intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code.
     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Exercise Schedule and with the provisions of Section 9 of
the Plan as follows:
Affiliated Computer Services, Inc.
Stock Option Agreement — Page 1 of 4

 



--------------------------------------------------------------------------------



 



          (i) Right to Exercise.
               (a) The Option may not be exercised for a fraction of share.
               (b) In the event of the Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Sections 9 and 10 of the Plan, subject to the limitation contained in
subsections (c) and (d) of this Section 2(i).
               (c) In no event may the Option be exercised after the date of
expiration of the term of the Option as set forth in the Notice of Grant.
               (d) The Option may be exercised only with respect to the vested
portion thereof in accordance with the Notice of Grant.
          (ii) Method of Exercise. The Option shall be exercisable by written
notice, which notice shall state Optionee’s election to exercise the Option and
the number of Shares in respect of which the Option is being exercised. Such
written notice shall be signed by Optionee and shall be delivered in person or
by certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the exercise price. The Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
exercise price. No Shares will be issued pursuant to the exercise of an Option
unless such issuance and such exercise shall comply with all relevant provisions
of law and the requirements of any stock exchange upon which the Shares may then
be listed. Assuming such compliance, for income tax purposes, the Shares shall
be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares. If the Option is exercised in full,
Optionee shall surrender this Agreement.
     3. Method of Payment. Payment of the exercise price shall be made in cash
or, as determined by the Administrator, in accordance with the terms and
conditions of the Plan, including by check, promissory note or other Shares
which (x) in the case of Shares acquired upon exercise of an Option, either have
been owned by Optionee for more than six months on the date of surrender or were
not acquired, directly or indirectly, from the Company, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is being exercised, or in any combination of
cash and Shares having an aggregate Fair Market Value equal to such exercise
price. No Shares may be issued by the Company until Optionee makes full payment
to the Company of the applicable exercise price.
     4. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
Affiliated Computer Services, Inc.
Stock Option Agreement — Page 2 of 4

 



--------------------------------------------------------------------------------



 



     5. Termination of Employment. In the event of termination of Optionee’s
consulting relationship or Continuous Status as an Employee with, or status as a
Non-Employee Director of, the Company, subject to Section 7 of this Agreement,
the Option may be exercised only as, and within the time periods, provided in
the Plan.
     6. Death of Optionee. In the event of the death of an Optionee, the Option
may be exercised, according and subject to its terms, by the Optionee’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the Option was vested at the date of death.
To the extent the Option was not vested at the date of death, the unvested
portion of the Option shall automatically terminate.
     7. Termination for Cause. Notwithstanding Sections 5 and 6 of this
Agreement, if Optionee’s consulting relationship or Continuous Status as an
Employee or a Non-Employee Director is terminated by the Company for Cause,
Optionee shall forfeit the Option in its entirety, whether vested or unvested.
For purposes of this Section 7, an Optionee shall be deemed to have been
terminated for Cause if the Optionee fails to satisfactorily perform his or her
assigned duties or commits an act of gross negligence or willful misconduct,
including, but not limited to, a dereliction of duty or the committing of and
conviction for a crime involving breach of fiduciary duty to an employer, a
felony or a crime involving moral turpitude.
     8. Vesting of Option Upon Change of Control. If the Company undergoes a
Change of Control, the Option, whether or not vested at such time, shall become
fully and completely vested and exercisable, effective the day immediately prior
to such Change of Control. For purposes of the preceding sentence, a “Change of
Control” shall have occurred if the Company is merged, consolidated, or
reorganized into or with another person, entity, or group of entities under
common control or if a majority of the outstanding capital stock or all or
substantially all of the assets of the Company are sold to any other person,
entity, or group of entities under common control and as a result of such
merger, consolidation, reorganization, or sale of capital stock or assets, more
than 51% of the combined voting power of the then outstanding voting securities
of the surviving person or entity immediately after such transaction are held in
the aggregate by a person, entity or group of entities under common control who
beneficially owned less than 51% of the combined voting power of the Company
prior to such transaction.
     9. Non-Transferability of Option. The Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Option and this Agreement shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee.
     10. Term of Option. The Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement. The limitations set
out in Section 7 of the Plan regarding Options granted to more than ten percent
(10%) stockholders shall apply to the Option.
     11. Tax Consequences. Set forth below is a brief summary as of the date of
this Agreement of some of the federal tax consequences of exercise of the Option
and disposition of the Shares.
Affiliated Computer Services, Inc.
Stock Option Agreement — Page 3 of 4

 



--------------------------------------------------------------------------------



 



     THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THE OPTION OR DISPOSING OF THE SHARES.
          (i) Exercise of Nonstatutory Stock Options. There may be a regular
federal income tax liability upon the exercise of the Option. The Optionee will
be treated as having received compensation income (taxable at ordinary income
tax rates) equal to the excess, if any, of the fair market value of the Shares
on the date of the exercise over the Exercise Price. If Optionee is an Employee,
the Company will be required to withhold from Optionee’s compensation or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.
          (ii) Disposition of Shares. If Shares are held for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal tax purposes.
OPTIONEE ACKNOWLEDGES AND AGREES THAT, WITH RESPECT TO SHARES NOT VESTED AS OF
THE EFFECTIVE DATE OF THIS AGREEMENT, THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR SERVICE AS A
NON-EMPLOYEE DIRECTOR, OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED OR ELECTED AS A NON-EMPLOYEE DIRECTOR, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 1997 STOCK INCENTIVE PLAN,
WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT
WITH RESPECT TO THE CONTINUATION OF OPTIONEE’S EMPLOYMENT, DIRECTORSHIP OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S, AND/OR THE SHAREHOLDERS’, OF THE COMPANY, AND/OR THE
DIRECTORS’ OF THE COMPANY RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR
CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.
     Optionee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Agreement and the Option subject to
all of the terms and provisions thereof. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
relating to the Option. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.
Affiliated Computer Services, Inc.
Stock Option Agreement — Page 4 of 4

 